

 
Execution Copy
 
 
AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
dated as of August 11, 2009, by and among SL GREEN OPERATING PARTNERSHIP, L.P.,
a limited partnership formed under the laws of the State of Delaware (the
“Borrower”), SL GREEN REALTY CORP., a corporation formed under the laws of the
State of Maryland (the “Parent”), WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent
(the “Agent”), Wells Fargo Securities, LLC and Banc of America Securities, LLC,
each as Joint Lead Arrangers for purposes of this Amendment (the “Joint Lead
Arrangers”), and each of the financial institutions signatory hereto (the
“Required Lenders”).
 
 
WHEREAS, the Requisite Lenders and certain other financial institutions (who
were “Lenders” under the Existing Credit Agreement) made available to the
Borrower a revolving credit facility, including a letter of credit subfacility
and a swingline subfacility, on the terms and conditions contained in that
certain Amended and Restated Credit Agreement dated as of June 28, 2007 (as
amended and in effect immediately prior to the date hereof, the “Existing Credit
Agreement”; and, as amended by this Amendment, the “Credit Agreement”) by and
among the Borrower, the Parent, such Lenders, certain other financial
institutions, the Agent and the other parties thereto;
 
 
WHEREAS, the Borrower desires to repurchase a portion of the outstanding Loans
and Commitments of the Lenders through an Unrestricted Subsidiary (as
hereinafter defined) through one or more modified Dutch auctions (the
“Repurchases”);
 
 
WHEREAS, in order to induce the Agent and the Required Lenders (a) to permit the
Unrestricted Subsidiary to become a “Lender” under the Existing Credit Agreement
and (b) to agree to amend certain terms of the Existing Credit Agreement to
permit the Repurchases, the Borrower and the Unrestricted Subsidiary will agree,
among other things, (i) to subordinate the Loans acquired by the Unrestricted
Subsidiary such that no principal shall be paid to the Unrestricted Subsidiary
until the repayment in full of the outstanding Loans, Letter of Credit
Liabilities and other Obligations owing to the other Lenders and the termination
of all Commitments of such other Lenders, (ii) to waive any right to receive any
interest or fees on the Loans acquired by the Unrestricted Subsidiary, (iii) to
waive all rights the Unrestricted Subsidiary may have to cast any votes or give
any consent as a Lender under the Credit Agreement or to participate in any way
in the administration of the Credit Agreement or the other Loan Documents, (iv)
that the Loans acquired by the Unrestricted Subsidiary will be extinguished upon
the occurrence of an Event of Default and (v) to waive any rights to enforce the
Loans acquired by the Unrestricted Subsidiary and to be treated as a subordinate
and separate class of creditor in any bankruptcy or other insolvency proceeding
involving the Borrower; and
 
 
WHEREAS, the Borrower, the Agent and the Required Lenders desire to amend
certain terms of the Existing Credit Agreement on the terms and conditions
contained herein;
 
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Credit Agreement and the other Loan Documents are hereby
amended as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
 
1.
Definitions.

 
 
 
(a)
Defined Terms.  Capitalized terms used in this Amendment and not defined herein
shall have the meanings provided in the Existing Credit Agreement.

 
 
 
(b)
Eligible Assignee.  The definition of “Eligible Assignee” set forth in Section
1.1 of the Existing Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 
 
 
 
“‘Eligible Assignee’ means (a) a Lender, (b) an affiliate of a Lender, (c) an
Approved Fund, (d) subject to the limitations set forth in Section 12.5(i), the
Unrestricted Subsidiary and (e) any other Person (other than a natural person)
approved by (i) the Agent and (ii) unless a Default or Event of Default exists,
the Borrower (each such approval not to be unreasonably withheld or delayed);
provided, that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries except
in accordance with clause (d) of this definition.”

 
 
 
(c)
First Amendment.  The following definition is hereby added to Section 1.1 of the
Existing Credit Agreement in appropriate alphabetical order:

 
 
 
 
“‘First Amendment’ means that certain Amendment No. 1 to Amended and Restated
Credit Agreement, dated as of August 11, 2009, which amends this Agreement.”

 
 
 
(d)
Loan Party.  The definition of “Loan Party” set forth in Section 1.1 of the
Existing Credit Agreement is hereby amended by adding the following sentence to
the end of such definition: “Notwithstanding anything to the contrary contained
in this Agreement, in no event shall the Unrestricted Subsidiary be deemed to be
a Loan Party.”

 
 
 
(e)
Offer Document.  The following definition is hereby added to Section 1.1 of the
Existing Credit Agreement in appropriate alphabetical order:

 
 
 
 
“‘Offer Document’ means a Notice of an Offer to Purchase by the Unrestricted
Subsidiary, together with all attachments thereto, substantially in the form of
Exhibit T attached hereto.

 
 
 
(f)
Subsidiary.  The definition of “Subsidiary” set forth in Section 1.1 of the
Existing Credit Agreement is hereby amended by adding the following sentence to
the end of such definition:  “Notwithstanding anything to the contrary contained
in this Agreement, in no event shall the Unrestricted Subsidiary be deemed to be
a Subsidiary except for purposes of Sections 8.1 and 8.2.”

 
 
 
(g)
Unconsolidated Affiliate.  The definition of “Unconsolidated Affiliate” set
forth in Section 1.1 of the Existing Credit Agreement is hereby amended by
adding the following sentence to the end of such definition:  “Notwithstanding
anything to the contrary

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
contained in this Agreement, in no event shall the Unrestricted Subsidiary be
deemed to be an Unconsolidated Affiliate.”

 
 
 
(h)
Unrestricted Subsidiary.  The following definition is hereby added to Section
1.1 of the Existing Credit Agreement in appropriate alphabetical order:

 
 
 
 
“‘Unrestricted Subsidiary’ means either (i) SLG Acquisition LLC, a Delaware
limited liability company or (ii) any Affiliate of the Borrower in which SLG
Acquisition LLC, and no other Affiliate of the Borrower or any other Person,
owns any Equity Interest, and in either case which has obtained or acquired an
interest in any Loan, Commitment or portion thereof from a Lender pursuant to an
Offer Document and the terms of this Agreement.”

 
 
 
(i)
Unrestricted Subsidiary Assignment Agreement.  The following definition is
hereby added to Section 1.1 of the Existing Credit Agreement in appropriate
alphabetical order:

 
 
 
“Unrestricted Subsidiary Assignment Agreement’ means, with respect to any
assignment to the Unrestricted Subsidiary pursuant to this Agreement, an
Unrestricted Subsidiary Assignment and Assumption Agreement substantially in the
form of Exhibit S attached hereto.

 
 
 
(j)
Unrestricted Subsidiary Loan.  The following definition is hereby added to
Section 1.1 of the Existing Credit Agreement in appropriate alphabetical order:

 
 
 
 
“Unrestricted Subsidiary Assignment Agreement’ means, with respect to any
assignment to the Unrestricted Subsidiary pursuant to this Agreement, an
Unrestricted Subsidiary Assignment and Assumption Agreement substantially in the
form of Exhibit S attached hereto.

 
 
2.
Affiliate Transactions.

 
 
 
(a)
Section 6.1(s) of the Existing Credit Agreement is hereby amended by adding the
following after the word “Affiliate” in line 3 of such Section: “other than the
purchase of Unrestricted Subsidiary Loans, if applicable, and any transaction
related to such Unrestricted Subsidiary Loans, in each case, that is permitted
by this Agreement.”

 
 
 
(b)
Section 9.11 of the Existing Credit Agreement is hereby amended by adding the
following sentence to the end of such Section:  “Nothing in this Section shall
be deemed to prohibit the Unrestricted Subsidiary from (i) acquiring any
Unrestricted Subsidiary Loan so long as such acquisition is permitted by this
Agreement or (ii) paying or funding any amounts relating to such Unrestricted
Subsidiary Loan to a Loan Party so long as such payment or funding is permitted
by this Agreement.”

 
 
3

--------------------------------------------------------------------------------

 
 
 
3.
Defaulting Lenders.  Section 3.11(b) of the Existing Credit Agreement is hereby
amended by adding the following sentence to the end of such section:  “In no
event shall the Unrestricted Subsidiary be deemed a Defaulting Lender for the
purposes of this clause (b).”

 
 
4.
Financial Covenants; Certain Permitted Investments.  Solely to the extent
consistent with GAAP, no Unrestricted Subsidiary Loan shall constitute (i)
Indebtedness of the Borrower for the purposes of (x) the financial covenants set
forth in Section 9.1 of the Credit Agreement or (y) the definition of
“Applicable Margin” or “Senior Indebtedness” or “Senior Debt”, each as used in
the definition of “Applicable Margin”, or (ii) an Investment for the purposes of
Section 9.4 of the Credit Agreement.

 
 
5.
Investments.  Section 9.5 of the Existing Credit Agreement is hereby amended by
replacing the period at the end of Section 9.5(f) with “; and”, and by adding
the following as clause (g):

 
 
 
“(g)           Investments in an amount not to exceed $600,000,000 in the
aggregate in the Unrestricted Subsidiary, to be used for the purpose of funding
the Unrestricted Subsidiary’s purchase of Unrestricted Subsidiary Loans or
portions thereof and any other payments of amounts relating to such Unrestricted
Subsidiary Loans as contemplated by this Agreement and permitted hereunder and
under each applicable Unrestricted Subsidiary Assignment Agreement; provided
that such Investments are not funded (i) from the proceeds of any Loans
hereunder, (ii) from the proceeds of any loans to, or indebtedness incurred by,
the Unrestricted Subsidiary or (iii) directly from the proceeds of any other
loans to, or indebtedness incurred by, the Borrower or the Parent that would be
recourse to the Borrower or the Parent.”

 
 
6.
Assignments by Lenders; Unrestricted Subsidiary.

 
 
 
(a)
The following is hereby added as Section 12.5(b)(i)(C) of the Existing Credit
Agreement:

 
 
 
 
“(C)           Clauses (A) and (B) of this subsection (i) shall not apply to any
assignment to the Unrestricted Subsidiary permitted by this Agreement.”

 
 
 
(b)
Section 12.5(b)(iii)(B) of the Existing Credit Agreement is hereby amended by
adding the following to the end of such Section: “or the Unrestricted
Subsidiary”.

 
 
 
(c)
Section 12.5(b)(iv) of the Existing Credit Agreement is hereby amended by adding
the words “or the Unrestricted Subsidiary” after the words “if it is not a
Lender”.

 
 
 
(d)
Section 12.5(b)(v) of the Existing Credit Agreement is hereby amended by adding
the following to the end of such Section: “other than to the Unrestricted
Subsidiary”.

 
 
 
(e)
The following is hereby added as Section 12.5(i) of the Existing Credit
Agreement:

 
 
4

--------------------------------------------------------------------------------

 
 
 
 
 
“(i)           Unrestricted Subsidiary.  Notwithstanding anything to the
contrary contained herein, the purchase of any portion of any Loans or
Commitments by the Unrestricted Subsidiary, and the Unrestricted Subsidiary’s
status as a “Lender” for all purposes under this Agreement or any other Loan
Document, shall be subject to the following provisions:

 
 
 
(i)
Voting Rights; Communication.  For purposes of any proposed amendment, consent,
waiver or other modification hereunder or under any other Loan Document, or any
other vote, consent, request, demand, authorization or direction hereunder
(including, without limitation, any vote, consent, request, demand,
authorization or direction with respect to any of the matters set forth in
Section 12.6) or under any other Loan Document, the Unrestricted Subsidiary
shall be deemed at all times to be a Defaulting Lender (solely with respect to
the Unrestricted Subsidiary’s right to vote on matters described herein), and
the Unrestricted Subsidiary shall not have any right to participate in the
administration of the Loans, this Agreement or the other Loan Documents.  The
Unrestricted Subsidiary shall not be permitted, entitled or have any rights to
(x) attend or participate in any formal or informal meetings of the other
Lenders, (y) receive or participate in any communications between or among the
Agent and/or the other Lenders or (z) receive, or rely upon, any information,
whether written or oral, disseminated during, or relating to, any such meetings
or communications, or receive any reports, analyses, opinions or other work
product prepared by any consultant, agent or attorney for the Agent or any other
Lender, and the Unrestricted Subsidiary’s sole entitlement to receive any
information is limited exclusively to information prepared by the Borrower and
made available to the Agent and the other Lenders; provided, that this clause
(i) shall not in any way limit the Unrestricted Subsidiary’s ability or right to
receive or rely upon information that is available to the public.

 
 
 
(ii)
Extinguishment of Unrestricted Subsidiary Loan upon an Event of
Default.  Immediately upon the occurrence of an Event of Default or a default
under any of the provisions set forth on Annex 2 to each Unrestricted Subsidiary
Assignment Agreement, the outstanding principal amount of all Unrestricted
Subsidiary Loans shall be immediately and without further action extinguished
and retired (an “Unrestricted Subsidiary Loan Retirement”) and the Unrestricted
Subsidiary shall thereafter not have any further rights as a Lender under the
Loan Documents with respect to any Unrestricted Subsidiary Loans that are the
subject of an Unrestricted Subsidiary Loan Retirement (the “Retired Loans”),
subject to the following:

 
 
 
(1)
all Commitments and Letter of Credit Liabilities associated with Retired Loans
and all obligations of the Unrestricted Subsidiary in connection with such
Retired Loans shall remain in full force and effect after an Unrestricted
Subsidiary Loan Retirement; provided, that no subsequent funding made by the
Unrestricted Subsidiary pursuant to such Commitments and Letter of Credit
Liabilities shall be deemed to be a Loan for the purposes of this Agreement and
any such subsequent funding and/or Obligation relating to such funding shall
instead be deemed to be immediately extinguished and retired;

 
 
5

--------------------------------------------------------------------------------

 
 
 
 
(2)
from and after the date of any Unrestricted Subsidiary Loan Retirement and
subject to the terms of clause (i) of Section 12.5(i), solely for purposes of
calculating all Commitments, Letter of Credit Liabilities and Commitment
Percentages of the Unrestricted Subsidiary and the other Lenders only, and for
purposes of calculating the allocation of any prepayments of Revolving Loans,
the principal amount of all Retired Loans shall be deemed to be outstanding; and

 
 
 
(3)
no Unrestricted Subsidiary Loan Retirement shall increase, decrease or otherwise
affect the Commitment Percentage or participation interest in any Letter of
Credit or any Swingline Loan of the Unrestricted Subsidiary or any other Lender
as they exist immediately prior to the applicable Unrestricted Subsidiary Loan
Retirement (with respect to the Unrestricted Subsidiary and each other Lender,
its “Retirement Date Commitment Percentage”) and, from and after the date of any
Unrestricted Subsidiary Loan Retirement, (i) the Commitment Percentage of the
Unrestricted Subsidiary shall equal the Retirement Date Commitment Percentage of
the Unrestricted Subsidiary on the date immediately prior to the applicable
Unrestricted Subsidiary Loan Retirement and (ii) the aggregate Commitment
Percentage of the other Lenders shall equal the aggregate Retirement Date
Commitment Percentage of such other Lenders on the date immediately prior to the
applicable Unrestricted Subsidiary Loan Retirement.

 
 
 
(iii)
Subordination.  All Unrestricted Subsidiary Loans shall immediately and
automatically become fully and completely junior and subordinate in both payment
and priority to the Loans or portions thereof and all other Obligations held by
the other Lenders.  The Unrestricted Subsidiary shall not receive, and neither
the Borrower nor any other Loan Party shall make, any payment in cash or
otherwise (including principal, interest and fees) on account of any
Unrestricted Subsidiary Loan until all outstanding Loans and Obligations owed to
Agent and the other Lenders have been repaid in full and all Commitments (other
than the Commitment of the Unrestricted Subsidiary), and this Agreement (other
than with respect to the Unrestricted Subsidiary), have all been terminated in
accordance with the terms hereof, and any payments received by the Unrestricted
Subsidiary in contravention of the foregoing shall be held in trust for the
Agent and the Lenders and delivered to the Agent promptly upon receipt;
provided, however, that the Borrower may, from time to time, make “Deemed
Repayments” on Unrestricted Subsidiary Loans, as defined in and in accordance
with clause (vi) below.  The Unrestricted Subsidiary waives any rights to a
pro-rata share or any other share of any payment of any amount under this
Agreement or any other Loan Document to which it may otherwise be entitled and
further waives any rights it may have under Sections 3.2 and 3.3.  The
Unrestricted Subsidiary further agrees that it shall not exercise any right of
set-off or recoupment it may have hereunder or under Applicable Law.

 
 
(iv)
Funding of Unrestricted Subsidiary Loans; Net Funding.  All Revolving Loans
shall be made pursuant to Section 2.1; provided, however, subject to

 
 
6

--------------------------------------------------------------------------------

 
 
 
 
 
clause (v) below, (1) all fundings of Revolving Loans by Lenders under the
Credit Agreement after the date of the First Amendment shall be net of the pro
rata share of such Revolving Loans that is required to be funded by the
Unrestricted Subsidiary and (2) the Unrestricted Subsidiary shall be permitted
to fund such pro rata share of each Revolving Loan directly to the
Borrower.  The Unrestricted Subsidiary shall not have the right to make or offer
to make any Bid Rate Loans.  In no event shall any Lender be required to make
any Revolving Loan in excess of its Commitment.

 
 
 
(v)
Funding of Swingline Loans and Letters of Credit.  (a) Prior to or
simultaneously with the Borrower delivering any Notice of Swingline Borrowing
under Section 2.3 or the issuance of a Letter of Credit requested by the
Borrower under Section 2.4, in each case subsequent to the Unrestricted
Subsidiary acquiring an Unrestricted Subsidiary Loan, and (b) with respect to
any Swingline Loan and/or any Letter of Credit outstanding on or prior to the
date the Unrestricted Subsidiary acquires an Unrestricted Subsidiary Loan, the
Unrestricted Subsidiary shall deposit with Agent all amounts that the
Unrestricted Subsidiary may be required to fund as a Lender under such Sections
as determined by the Agent in its reasonable discretion.  On the date that any
Swingline Loan is funded, or if a drawing pursuant to any Letter of Credit
occurs, as applicable, the Agent is authorized to use the monies deposited
pursuant to this clause (v) to fund the Unrestricted Subsidiary’s share of such
Swingline Loan or drawing, or to make payment to the Agent in accordance with
Section 2.4, as applicable and on such date the Unrestricted Subsidiary shall be
deemed to have made Revolving Loans to the Borrower in an amount equal to the
amount applied by the Agent pursuant to this sentence.  Notwithstanding anything
to the contrary contained in any Loan Document, Lenders other than the
Unrestricted Subsidiary shall not in any event be liable in any way for the
Unrestricted Subsidiary’s failure to fund amounts that it is required to fund as
a Lender under the Loan Documents.  To the extent that any interest or other
amounts shall accrue on the amounts deposited pursuant to the first sentence of
this clause (v), they shall accrue for the benefit of and shall be paid to the
Unrestricted Subsidiary.  The Unrestricted Subsidiary shall pay to the Agent
from time to time such fees as the Agent normally charges for similar services
in connection with the Agent's administration of the account into which such
amounts are deposited.

 
 
 
(vi)
Optional and Mandatory Prepayments and Repayments; Application.  Any payment or
repayment of the principal of Revolving Loans (including any deemed repayments
made to the Unrestricted Subsidiary) made by the Borrower shall be applied in
accordance with Section 3.2.  In calculating the application of such payments
and taking into account the agreement of the Unrestricted Subsidiary to
subordinate its receipt of payments on the Unrestricted Subsidiary Loans, the
aggregate amount of any payment or repayment of the principal amount of
Revolving Loans made by the Borrower shall consist of (x) a cash component equal
to the full amount paid by the Borrower to be distributed to the Lenders (other
than the Unrestricted Subsidiary) on account of their respective Revolving Loans
(the “Cash Repayment”) and (y) a deemed payment or repayment of principal of the
Revolving Loans (each, a “Deemed Repayment”) held by the Unrestricted
Subsidiary.

 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
Each Deemed Repayment shall be in an amount equal to (A) the applicable Cash
Repayment, multiplied by (B) a fraction, the numerator of which is the
Unrestricted Subsidiary's Commitment Percentage and the denominator of which is
the aggregate Commitment Percentage of the other Lenders.  Notwithstanding
anything to the contrary set forth above, if immediately prior to giving effect
to any such payment or prepayment in respect of any Revolving Loans, the
outstanding principal amount of Revolving Loans shall not be held by the Lenders
(including the Unrestricted Subsidiary) pro rata in accordance with their
Commitments in effect at the time such Revolving Loans were made, then such
payment or repayment shall be applied to the Revolving Loans of the Lenders
(other than the Unrestricted Subsidiary) in such manner as shall result, as
nearly as practicable, in the outstanding principal amounts of the Revolving
Loans being held by such Lenders pro rata in accordance with their respective
Commitments; provided, however, the Unrestricted Subsidiary shall only receive
Deemed Repayments and shall not receive any payments in cash until all amounts
owing to the other Lenders have been paid in full and their Commitments have
been terminated in accordance with the terms of this Agreement.

 
 
 
(vii)
Unrestricted Subsidiary Purchase Procedure.  The Unrestricted Subsidiary shall
not be permitted to purchase any portion of any Loan or Commitment from a Lender
unless (1) the Unrestricted Subsidiary shall have complied with the purchase
procedures described on Exhibit R attached hereto and made a part hereof and (2)
no Event of Default or any default (following the expiration of any applicable
notice and cure period) of any of the covenants and agreements set forth in
Annex 2 to each Unrestricted Subsidiary Assignment Agreement then exists or
would result from the consummation of any such purchase.  The Unrestricted
Subsidiary shall not be permitted to acquire any participations in any Loan or
Commitment pursuant to Section 12.5(d).  The Unrestricted Subsidiary shall be
subject to the covenants and agreements set forth on Annex 2 to each
Unrestricted Subsidiary Assignment Agreement.

 
 
 
(viii)
Bankruptcy Matters.  Upon the occurrence of any of the events described in
Sections 10.1(f) or 10.1(g) (each such event a “Proceeding”), (1) the
Unrestricted Subsidiary shall not have any enforcement rights relating to any
Unrestricted Subsidiary Loan, (2) the Unrestricted Subsidiary shall be treated
as a separate class of creditors for all purposes under, and during the course
of, such Proceeding, subordinate to and separate and apart from Agent and the
other Lenders and (3) the Unrestricted Subsidiary shall not vote on any proposed
plan of reorganization in any Proceeding and shall not oppose any sale or
disposition of any assets of the Borrower that is supported by the Requisite
Lenders and shall not support any sale of disposition of any assets of the
Borrower that is opposed by the Requisite Lenders, and the Unrestricted
Subsidiary shall be deemed to have either consented or withheld consent in
accordance with this clause (3) under Section 363 of the Bankruptcy Code of
1978, as amended.

 
 
 
(ix)
No Resale By Unrestricted Subsidiary.  The Unrestricted Subsidiary shall not be
permitted to sell, assign or otherwise transfer (whether by participation or

 
 
 
8

--------------------------------------------------------------------------------

 
 
 
 
 
otherwise) any portion of any Unrestricted Subsidiary Loans held by the
Unrestricted Subsidiary or any interest therein.

 
 
 
(x)
Interest.  No Unrestricted Subsidiary Loan shall accrue interest.

 
 
 
(xi)
Compensation.  The Unrestricted Subsidiary shall not be entitled to any
compensation or any other payments pursuant to Sections 3.12, 4.1, 4.4 or 12.9.

 
 
 
(xii)
Restriction on the Sale or Pledge of Equity Interests, etc. of Unrestricted
Subsidiary.  The Borrower shall not, and shall not permit any of its
Subsidiaries to, sell, assign or otherwise dispose of, or pledge or grant any
Lien on, any Equity Interests of the Unrestricted Subsidiary.

 
 
7.
Total Return Swaps.  The Borrower shall only be a counterparty, and shall only
permit the Unrestricted Subsidiary or any Affiliate of the Borrower to be a
counterparty, to any pledge, assignment or transfer of the interest of any
Lender, fully or in any part, in any Loan, Commitment or portion thereof via any
agreement, financial instrument or other assignment that replicates loan
payments under the Credit Agreement and/or provides for a transfer or assumption
of any portion of economic, legal or other risk of any such loan payments, if
such Lender agrees that:

 
 
 
(a)
such Lender shall deliver written notice (which notice shall include a
disclosure of all Persons that are party to such transaction) of such pledge,
assignment or transfer to Agent for dissemination on or prior to the date that
such transaction is effectuated; and

 
 
 
(b)
such Lender shall be deemed to be, and shall be treated as if it was, an
Unrestricted Subsidiary (notwithstanding the definition thereof) solely with
respect to the Loan or Commitment so pledged, assigned or transferred, and such
pledged, assigned or transferred Loan or Commitment shall be deemed to be, and
shall be treated as if it was, an Unrestricted Subsidiary Loan (notwithstanding
the definition thereof).

 
 
 
If the Borrower, the Unrestricted Subsidiary or any Affiliate of the Borrower
shall become a counterparty to any such pledge, assignment or transfer in
contravention of this Section 7, the same shall result in an immediate Event of
Default.

 
 
8.
Exhibits.  The Existing Credit Agreement is hereby amended by adding thereto
Exhibits R, S and T in the forms of Exhibits R, S and T, respectively, to this
Amendment.

 
 
9.
Conditions Precedent.  The effectiveness of this Amendment is subject to receipt
by the Agent of each of the following or satisfaction (or waiver by the
Requisite Lenders) of each of the following, each in form and substance
satisfactory to the Agent:

 
 
9

--------------------------------------------------------------------------------

 
 
 
 
(a)
A counterpart of this Amendment duly executed by the Borrower and each of the
Requisite Lenders;

 
 
 
(b)
A Guarantor Acknowledgement duly executed by each Guarantor in the form attached
hereto as Exhibit A; and

 
 
 
(c)
Evidence that all fees and expenses payable to the Joint Lead Arrangers and the
Lenders in connection with this Amendment have been paid.

 
 
10.
Representations.  Each of the Borrower and the Parent represents and warrants to
the Agent and the Lenders that:

 
 
 
(a)
Authorization.  Each of the Borrower and the Parent has the right and power, and
has taken all necessary action to authorize it, to execute and deliver this
Amendment and to perform its obligations hereunder and under the Credit
Agreement in accordance with their respective terms.  This Amendment has been
duly executed and delivered by a duly authorized officer of each of the Borrower
and the Parent and each of this Amendment and the Credit Agreement is a legal,
valid and binding obligation of the Borrower and the Parent enforceable against
each of them in accordance with its respective terms except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors rights generally and (ii) the availability of equitable
remedies may be limited by equitable principles of general applicability.

 
 
 
(b)
Compliance with Laws, etc.  The execution and delivery by each of the Borrower
and the Parent of this Amendment and the performance by each of the Borrower and
the Parent of their obligations under this Amendment and the Credit Agreement in
accordance with their respective terms, do not and will not, by the passage of
time, the giving of notice or otherwise:  (i) require any Government Approvals
or violate any Applicable Laws (including Environmental Laws) relating to the
Borrower, the Parent or any other Loan Party; (ii) conflict with, result in a
breach of or constitute a default under the organizational documents of the
Borrower, the Parent or any other Loan Party, or any indenture, agreement or
other instrument to which the Borrower or any other Loan Party is a party or by
which it or any of its respective properties may be bound; and (iii) result in
or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by the Borrower, the Parent or any
other Loan Party.

 
 
 
(c)
No Default.  No Default or Event of Default has occurred and is continuing as of
the date hereof or will exist immediately after giving effect to this Amendment.

 
 
11.
Reaffirmation of Representations by Borrower and Parent.  Each of the Borrower
and the Parent hereby represents and warrants that the representations and
warranties made by each of the Borrower and the Parent to the Agent and the
Lenders in the Credit Agreement and the other Loan Documents to which it is a
party are true and correct in all material respects on and as of the

 
 
10

--------------------------------------------------------------------------------

 
 
 
 
date hereof to the same extent as though made on and as of such date, except to
the extent that such representations and warranties specifically relate to an
earlier date.

 
 
12.
Document References.  All references to (i) the “Credit Agreement” in each Loan
Document shall be deemed to be a reference to the Existing Credit Agreement as
amended by this Amendment; and (ii) any of the Loan Documents referenced in any
other Loan Document shall be deemed to be a reference to such Loan Document as
amended by the terms of this Amendment.

 
 
13.
Full Force and Effect.  Except as amended by this Amendment, the Existing Credit
Agreement and each of the other Loan Documents shall continue to remain in full
force and effect.  The amendments contained herein shall be deemed to have
prospective application only, unless otherwise specifically stated herein.

 
 
14.
Headings.  Each of the captions contained in this Amendment are for the
convenience of reference only and shall not define or limit the provisions
hereof.

 
 
15.
Governing Law.  THE PROVISIONS OF THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE, DETERMINED WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS, AND ANY APPLICABLE LAW OF THE UNITED STATES.

 
 
16.
Counterparts.  This Amendment may be executed in one or more counterparts, each
of which shall constitute an original and all of which when taken together shall
constitute one binding agreement.

 
 
17.
Severability.  The provisions of this Amendment are severable, and if any one
clause or provision hereof shall be held invalid or unenforceable in whole or in
part, then such invalidity or unenforceability shall affect only such clause or
provision, or part thereof, and not any other clause or provision of this
Amendment.

 
 
18.
Expenses.  The Borrower shall reimburse the Agent for all reasonable costs and
expenses (including reasonable attorneys’ fees) incurred by the Agent in
connection with the preparation, negotiation and execution of this Amendment and
the other agreements and documents executed and delivered in connection
herewith.

 
 
19.
Benefits.  This Amendment shall be binding upon and shall inure to the benefit
of the parties hereto, the Unrestricted Subsidiary, and each of their respective
successors and permitted assigns.

 


[Signature Pages Follow]


 
11

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Amended and Restated Credit Agreement to be executed and delivered by their
authorized officers all as of the day and year first above written
 

 
SL GREEN OPERATING PARTNERSHIP, L.P.
     
By:
  /s/ Gregory F. Hughes    
Name:  Gregory F. Hughes
   
Title:  Chief Operating Officer and Chief Financial Officer

 
 

 

 
SL GREEN REALTY CORP.
     
By:
  /s/ Gregory F. Hughes    
Name:  Gregory F. Hughes
   
Title:  Chief Operating Officer and Chief Financial Officer





 
 


 
[Signatures Continued on Next Page]
 
 
 

--------------------------------------------------------------------------------

 
 
[Signature Page to Amendment No. 1 to Amended Credit Agreement
with SL Green Operating Partnership, L.P.]
 
 
 

 
WACHOVIA BANK , NATIONAL ASSOCIATION, as Agent, as a Lender and as Swingline
Lender
       
By:
  /s/ William F. Carmody    
Name: William F. Carmody 
   
Title: Managing Director















 
[Signatures Continued on Next Page]
 
 
 

--------------------------------------------------------------------------------

 
 
[Signature Page to Amendment No. 1 to Amended Credit Agreement
with SL Green Operating Partnership, L.P.]
 
 
 

 
KEYBANK NATIONAL ASSOCIATION
       
By:
  /s/ Meredith H. Houseworth    
Name: Meredith H. Houseworth
   
Title: Vice President















 
[Signatures Continued on Next Page]
 
 
 

--------------------------------------------------------------------------------

 
 
 
[Signature Page to Amendment No. 1 to Amended Credit Agreement
with SL Green Operating Partnership, L.P.]
 
 
 

 
ING REAL ESTATE FINANCE (USA) LLC
       
By:
  /s/ Michael E. Shields    
Name: Michael E. Shields
   
Title: Senior Director







 

       
By:
  /s/ Karen L. Ramos    
Name: Karen L. Ramos
   
Title: Vice President










 
[Signatures Continued on Next Page]
 
 
 

--------------------------------------------------------------------------------

 
 
 
[Signature Page to Amendment No. 1 to Amended Credit Agreement
with SL Green Operating Partnership, L.P.]
 
 
 

 
BANK OF AMERICA, N.A.
       
By:
  /s/ Stephen B. Carlson    
Name: Stephen B. Carlson
   
Title: Vice President















 
[Signatures Continued on Next Page]
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
 
[Signature Page to Amendment No. 1 to Amended Credit Agreement
with SL Green Operating Partnership, L.P.]
 
 
 

 
DEUTSCHE BANK TRUST COMPANY AMERICAS.
       
By:
  /s/ James Rolison    
Name: James Rolison
   
Title: Managing Director

 
 



 
By:
  /s/ George R. Reynolds    
Name: George R. Reynolds
   
Title: Director






 




 
[Signatures Continued on Next Page]
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
[Signature Page to Amendment No. 1 to Amended Credit Agreement
with SL Green Operating Partnership, L.P.]
 
 
 

 
JPMORGAN CHASE BANK, NA.
       
By:
  /s/ Mohammad S. Hasan    
Name: Mohammad S. Hasan
   
Title: Associate















 
[Signatures Continued on Next Page]
 
 
 

--------------------------------------------------------------------------------

 
 
 
[Signature Page to Amendment No. 1 to Amended Credit Agreement
with SL Green Operating Partnership, L.P.]
 
 
 

 
THE BANK OF NOVA SCOTIA.
       
By:
  /s/ George Sherman    
Name: George Sherman
   
Title: Director















 
[Signatures Continued on Next Page]
 
 
 
 

--------------------------------------------------------------------------------

 


 
[Signature Page to Amendment No. 1 to Amended Credit Agreement
with SL Green Operating Partnership, L.P.]
 
 
 

 
FORTIS BANK SA/NV, NEW YORK BRANCH
       
By:
  /s/ Jack Au    
Name: Jack Au
   
Title: Director

 



 
By:
  /s/ Barry K. Chung    
Name: Barry K. Chung
   
Title: Director















 
[Signatures Continued on Next Page]
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
[Signature Page to Amendment No. 1 to Amended Credit Agreement
with SL Green Operating Partnership, L.P.]
 
 
 

 
LANDESBANK HESSEN-THURINGEN GIROZENTRALE.
       
By:
  /s/ Robert W. Becker    
Name: Robert W. Becker
   
Title: Senior Vice President, Real Estate Finance

 
 



 
By:
  /s/ Gianna Giola    
Name: Gianna Giola
   
Title: Real Estate Finance















 
[Signatures Continued on Next Page]
 
 
 
 

--------------------------------------------------------------------------------

 


 
[Signature Page to Amendment No. 1 to Amended Credit Agreement
with SL Green Operating Partnership, L.P.]
 
 
 

 
LEHMAN BROTHERS COMMERCIAL BANK
       
By:
  /s/ Gary Murray    
Name: Gary Murray
   
Title: Chief Credit Officer















 
[Signatures Continued on Next Page]
 


 
 

--------------------------------------------------------------------------------

 
 


 
[Signature Page to Amendment No. 1 to Amended Credit Agreement
with SL Green Operating Partnership, L.P.]
 
 
 

 
BANK OF AMERICA, N.A., successor by merger to MERRILL LYNCH BANK USA
       
By:
  /s/ Stephen B. Carlson    
Name: Stephen B. Carlson
   
Title: Vice President















 
[Signatures Continued on Next Page]
 


 
 

--------------------------------------------------------------------------------

 
 
 
[Signature Page to Amendment No. 1 to Amended Credit Agreement
with SL Green Operating Partnership, L.P.]
 
 

 
MORGAN STANLEY BANK, N.A.
       
By:
  /s/ Melissa James    
Name: Melissa James
   
Title: Authorized Signatory















 
[Signatures Continued on Next Page]
 


 
 

--------------------------------------------------------------------------------

 
 
 
[Signature Page to Amendment No. 1 to Amended Credit Agreement
with SL Green Operating Partnership, L.P.]
 
 
 

 
BANK OF CHINA, NEW YORK BRANCH
       
By:
  /s/ William W. Smith    
Name: William W. Smith
   
Title: Chief Lending Officer















 
[Signatures Continued on Next Page]
 


 
 

--------------------------------------------------------------------------------

 
 
 
[Signature Page to Amendment No. 1 to Amended Credit Agreement
with SL Green Operating Partnership, L.P.]
 
 
 

 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD
       
By:
  /s/ James T. Taylor    
Name:  James T. Taylor
   
Title:  Vice President















 
[Signatures Continued on Next Page]
 


 
 

--------------------------------------------------------------------------------

 
 
 
[Signature Page to Amendment No. 1 to Amended Credit Agreement
with SL Green Operating Partnership, L.P.]
 
 
 

 
CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH
       
By:
  /s/ Eric Y.S. Tsai    
Name: Eric Y.S. Tsai
   
Title: Vice President & General Manager















 
[Signatures Continued on Next Page]
 


 
 

--------------------------------------------------------------------------------

 
 
 
 
[Signature Page to Amendment No. 1 to Amended Credit Agreement
with SL Green Operating Partnership, L.P.]
 
 
 

 
EMIGRANT REALTY FINANCE LLC
       
By:
  /s/ Jeffrey A. Warner    
Name: Jeffrey A. Warner
   
Title: Managing Director















 
[Signatures Continued on Next Page]
 


 
 

--------------------------------------------------------------------------------

 
 
 
[Signature Page to Amendment No. 1 to Amended Credit Agreement
with SL Green Operating Partnership, L.P.]
 
 
 

 
FIRST COMMERCIAL BANK, NEW YORK AGENCY
       
By:
  /s/ May Y.M. Hsiao    
Name: May Y.M. Hsiao
   
Title: Assistant General Manager
           3 August 2009















 
[Signatures Continued on Next Page]
 


 
 

--------------------------------------------------------------------------------

 
 
 
[Signature Page to Amendment No. 1 to Amended Credit Agreement
with SL Green Operating Partnership, L.P.]
 
 
 

 
UNION BANK OF CALIFORNIA N.A.
       
By:
  /s/ Jack Kissane    
Name: Jack Kissane
   
Title: Vice President















 
[Signatures Continued on Next Page]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
[Signature Page to Amendment No. 1 to Amended Credit Agreement
with SL Green Operating Partnership, L.P.]
 
 
 

 
THE NORTHERN TRUST CO.
       
By:
  /s/ Robert W. Wiarda    
Name: Robert W. Wiarda
   
Title: Senior Vice President















 
[Signatures Continued on Next Page]
 


 
 

--------------------------------------------------------------------------------

 
 
 
 
[Signature Page to Amendment No. 1 to Amended Credit Agreement
with SL Green Operating Partnership, L.P.]
 
 
 

 
HUA NAN COMMERCIAL BANK, LTD.
       
By:
  /s/ Henry Hsien    
Name: Henry Hsien
   
Title: Assistant Vice President















 
[Signatures Continued on Next Page]
 


 
 

--------------------------------------------------------------------------------

 
 
[Signature Page to Amendment No. 1 to Amended Credit Agreement
with SL Green Operating Partnership, L.P.]
 
 
 

 
E. SUN COMMERCIAL BANK LTD., LOS ANGELES BRANCH
       
By:
  /s/ Benjamin Lin    
Name: Benjamin Lin
   
Title: EVP & GM















 
[Signatures Continued on Next Page]
 


 
 

--------------------------------------------------------------------------------

 
 
[Signature Page to Amendment No. 1 to Amended Credit Agreement
with SL Green Operating Partnership, L.P.]
 
 
 

 
TAIPEI FUBON COMMERCIAL BANK, LOS ANGELES BRANCH
       
By:
  /s/ Jason Chang    
Name: Jason Chang
   
Title: AVP/Deputy General Manager



 

 


 
 

--------------------------------------------------------------------------------

 
 
[Signature Page to Amendment No. 1 to Amended Credit Agreement
with SL Green Operating Partnership, L.P.]
 
 
 

 
MIDFIRST BANK, a federally chartered savings association
       
By:
  /s/ Todd G. Wright    
Name: Todd G. Wright
   
Title: First Vice President

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
[Signature Page to Amendment No. 1 to Amended Credit Agreement
with SL Green Operating Partnership, L.P.]







 
SCOTIABANC INC.
             
By:
  /s/ J.F. Todd    
Name: J.F. Todd
   
Title: Managing Director



 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FORM OF GUARANTOR ACKNOWLEDGEMENT




THIS GUARANTOR ACKNOWLEDGEMENT dated as of July ___, 2009 (this
“Acknowledgment”) executed by each of the undersigned (the “Guarantors”) in
favor of Wachovia Bank, National Association, in its capacity as administrative
agent (the “Administrative Agent”) for the “Lenders” (described below).


WHEREAS, SL Green Operating Partnership, L.P. (the “Borrower”) and SL Green
Realty Corp. (the “Parent”), the Administrative Agent and the Lenders party
thereto (the “Lenders”) have entered into that certain Amended and Restated
Credit Agreement dated as of June 28, 2007 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”; capitalized
terms used herein and not defined herein have the meanings given such terms in
the Credit Agreement);


WHEREAS, each of the Guarantors is a party to that certain Amended and Restated
Guaranty dated as of June 28, 2007 (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty”) pursuant to which the
Guarantors guarantied, among other things, the Borrower’s Obligations under the
Credit Agreement on the terms and conditions contained in the Guaranty;


WHEREAS, the Borrower, the Parent, the Administrative Agent and the Required
Lenders are to enter into an Amendment No. 1 to Amended and Restated Credit
Agreement dated as of the date hereof (the “Amendment”), to amend the terms of
the Credit Agreement on the terms and conditions contained therein; and


WHEREAS, it is a condition precedent to the effectiveness of the Amendment that
the Guarantors execute and deliver this Acknowledgment;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Section 1.  Reaffirmation.  Each Guarantor hereby reaffirms its continuing
guaranty of the “Guarantied Obligations” (as defined in the Guaranty) and agrees
that the transactions contemplated by the Amendment shall not in any way affect
the validity and enforceability of the Guaranty, or reduce, impair or discharge
the Guarantied Obligations or the obligations of such Guarantor under the
Guaranty.


Section 2.  Governing Law.  THE PROVISIONS OF THIS ACKNOWLEDGEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, DETERMINED WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS, AND ANY APPLICABLE LAW OF THE UNITED
STATES.


Section 3.  Counterparts.  This Acknowledgement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guarantor Acknowledgement as of the date and year first written above.



 
SL Green Realty Corp.
 
SL Green Management LLC
 
SLG IRP Realty, LLC
 
Green 292 Madison LLC
 
Green 1372 Broadway LLC
 
Green 440 Ninth LLC
 
Green 470 PAS LLC
 
Green 317 Madison LLC
 
Green W. 57th St., LLC
 
Green 461 Fifth Lessee LLC
 
Green 28 W 44 LLC
 
Green 19W44 Owner LLC
 
Green 19W44 Member LLC
 
Green 19W44 JV LLC
 
Green 19W44 Mezz LLC
 
750 Third Owner LLC
 
SLG 609 Funding LLC
 
SL Green 11 Madison Funding LLC
 
SL Green 530 Funding LLC
 
SLG Gale PE LLC
 
SLG 17 Battery Funding LLC
 
601 Starrett Preferred Investor LLC
 
SLG 125 Chubb Funding LLC
 
Green LNR Debt LLC
 
180 Madison Preferred Member LLC






 
By:
     
 
Name:
   
 
Title:



[Signatures continued on next page]
 
 
 

--------------------------------------------------------------------------------

 
 
[Signature Page to Guarantor Acknowledgement]





 
SLG 1370 Funding LLC
 
SLG 450 Lex LLC
 
SLG 800 Third Funding LLC
 
SLG 717 Fifth Funding LLC
 
SLG 145 West Street Funding LLC
 
SLG 720 Fifth Funding LLC
 
SLG Cooper Stuy Funding LLC
 
Reckson Operating Partnership, L.P.
 
1055 Washington Boulevard LLC
 
SLG RSVP Funding LLC
 
1350 LLC
 
SLG 1185/810 Funding LLC
 
Green 1166 Funding LLC
 
SLG 331/48 Funding LLC
 
SLG 333/1010 Funding LLC
 
SL Green Funding LLC
 
Green Hill Acquisition LLC
 
Green 1221 Interest Owner LLC
 
SLG 1185 Sixth A LLC
 
SLG 810 Seventh A LLC
 
SLG 810 Seventh B LLC
 
SLG 810 Seventh E LLC
 
SLG 5 Times Square Funding LLC
 
SLG Puck Funding LLC






 
By:
     
 
Name:
   
 
Title:







 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT R
 
 
UNRESTRICTED SUBSIDIARY PURCHASE PROCEDURE
 
The Unrestricted Subsidiary may purchase outstanding Loans and Commitments or
portions thereof on the following basis:


1.
The Unrestricted Subsidiary shall notify the Agent in the form of Annex 1
attached hereto (each, a “Purchase Notice”) that it wishes to make one or more
offers to Lenders to purchase the Loans and Commitments or portions thereof
pursuant to the Offer Document (each, an “Offer”) in an aggregate amount
specified by the Unrestricted Subsidiary, with such Offer to be consummated
pursuant to the terms of an Unrestricted Subsidiary Assignment Agreement.  The
Unrestricted Subsidiary shall have the right, in accordance with the procedures
in the Offer Document, to purchase the Loans and Commitments or portions
thereof, for cash, at a purchase price determined in accordance with the Offer
set forth in the Offer Document; provided that (A) no Offer shall be less than
$500,000 in aggregate principal amount of the outstanding Loans and Commitments,
and (B) each assignment of Loans and Commitments pursuant to this Exhibit R
shall be in an aggregate amount of not less than $500,000 (or such lesser amount
(x) as may be agreed to by the Unrestricted Subsidiary and Agent, (y) as shall
constitute the aggregate amount of the Loans and Commitments of the assigning
Lender, or (z) as shall constitute the aggregate pro rata share of the Loans and
Commitments of the assigning Lender in the event of pro ration as contemplated
in the Offer Document).

 
2.
In connection with any assignment pursuant to this Exhibit R, each of the
assigning Lender and the Unrestricted Subsidiary in its capacity as purchaser of
the tendered Loans and Commitments acknowledges as of the Unrestricted
Subsidiary Assignment Effective Date (as defined below) that (A) the applicable
Unrestricted Subsidiary Loan Purchase and the assignment are in accordance with
the terms of this Exhibit R, (B) the other party to the Unrestricted Subsidiary
Assignment Agreement currently may have, and later may come into possession of,
information regarding the Loan Documents or the Loan Parties that is not known
to it and that may be material to a decision to enter into an Unrestricted
Subsidiary Assignment Agreement (“Excluded Information”), (C) it has
independently and without reliance on such other party made its own analysis and
determination to enter into an Unrestricted Subsidiary Assignment Agreement and
to consummate the transactions contemplated thereby notwithstanding its lack of
knowledge of the Excluded Information and (D) such other party shall have no
liability to it, and it hereby to the extent permitted by law waives and
releases any claims it may have against such other party under applicable laws
or otherwise, with respect to the nondisclosure of the Excluded Information in
connection with such assignment; provided that the Excluded Information shall
not and does not affect the truth or accuracy of the representations or
warranties of such other party in the “Standard Terms and Conditions” set forth
in the Unrestricted Subsidiary Assignment Agreement.  Each of the assigning
Lender and the Unrestricted Subsidiary in its capacity as purchaser of the
tendered Loans and Commitments further acknowledges that the Excluded
Information may not be available to Agent or the other Lenders.

 
3.
The Unrestricted Subsidiary shall make payment of the purchase price for Loans
and Commitments or portions thereof accepted for payment pursuant to the Offer
Document by transmitting funds to the Agent for distribution to the assigning
Lender in accordance with the terms of the Offer Document.

 
 
 

--------------------------------------------------------------------------------

 
 
 
4.
Each assignment effected in accordance with the terms of this Exhibit R shall be
effective upon recordation in the Register (in the manner set forth below) by
Agent following receipt of a fully executed Unrestricted Subsidiary Assignment
Agreement effecting the assignment thereof.  Each assignment shall be recorded
in the Register on the Business Day the Unrestricted Subsidiary Assignment
Agreement is received by Agent, if received by 12:00 noon New York City time,
and on the following Business Day if received after such time, prompt notice of
such receipt shall be provided to the Unrestricted Subsidiary and a copy of such
Unrestricted Subsidiary Assignment Agreement shall be maintained by the
Agent.  The date of such recordation of a transfer shall be referred to herein
as the “Unrestricted Subsidiary Assignment Effective Date.”

 
5.
The provisions of this Exhibit R shall not require the Unrestricted Subsidiary
to undertake and consummate any Offer; provided that to the extent the
Unrestricted Subsidiary submits any Offer and does not terminate, cancel or
withdraw such Offer, it shall purchase the principal amount of all validly
tendered Loans and Commitments at or below the Clearing Price (as defined in the
Offer Document) up to the Maximum Offer Amount (as defined in the Offer
Document).  Notwithstanding anything herein to the contrary, to the extent the
Unrestricted Subsidiary terminates, cancels or withdraws any Offer, it shall not
be permitted to submit another Purchase Notice to Agent for a period of five (5)
consecutive Business Days commencing on the date of such termination,
cancellation or withdrawal.

 
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX 1 to EXHIBIT R


Purchase Notice
[Unrestricted Subsidiary Letterhead]


Wachovia Bank, National Association, as Agent
301 S. College Street, NC0737
Charlotte, NC 28288-0608
Attention: Rex E. Rudy
Fax No.: (704) 383-6228
Email: rex.rudy@wachovia.com




Re: Offer to Purchase Loans and Commitments under the SL Green Credit Agreement
announced on Syndtrak on [DATE]




Ladies and Gentlemen:


Reference is made to the Amended and Restated Credit Agreement dated as of June
28, 2007 (as amended, amended and restated, modified or supplemented from time
to time, the “Credit Agreement”), among SL Green Operating Partnership, L.P., SL
Green Realty Corp., the Lenders party thereto (“Lenders”) and Wachovia Bank,
National Association (“Wachovia Bank”), as Administrative Agent (in such
capacity, the “Agent”).


[Unrestricted Subsidiary] hereby gives notice to Agent that it is offering to
purchase for cash up to $[________] in aggregate principal face amount of Loans
and Commitments outstanding under the Credit Agreement at a purchase price not
greater than $[________] nor less than $[________] per $1,000 principal amount.



 
Very truly yours,
 
[UNRESTRICTED SUBSIDIARY]
 
By:
   
Name:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT S


UNRESTRICTED SUBSIDIARY ASSIGNMENT AND ASSUMPTION AGREEMENT


 
This Unrestricted Subsidiary Assignment and Assumption Agreement (the
“Assignment”) is dated as of the Unrestricted Subsidiary Assignment Effective
Date set forth below and is entered into by and between [Insert name of
Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as it may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment as if set forth herein in full.



For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions set forth in Annex 1 attached hereto and Exhibit R to the Credit
Agreement, as of the Unrestricted Subsidiary Assignment Effective Date, the
interest in and to all of the Assignor’s rights and obligations under the Loan
Documents that represents the amount and percentage interest identified below of
all of the Assignor’s outstanding rights and obligations under the Loans and
Commitments (the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and the Credit Agreement, without representation or warranty by the Assignor.


1. Assignor:
 
2. Assignee:
 
3. Borrower:
SL Green Operating Partnership, L.P.
4. Administrative Agent:
Wachovia Bank, National Association
5. Credit Agreement:
Amended and Restated Credit Agreement dated as of June 28, 2007, among Borrower,
SL Green Realty Corp., the Lenders party thereto and Administrative Agent
6. Assignor’s Interest under the Credit Agreement:
 
7. Assigned Interest:
 
8. Unrestricted Subsidiary Assignment Effective Date:
 
9. Notice and Wire Instructions:
 



The Assignor acknowledges and agrees that (i) tenders of the Loans and
Commitments will constitute a binding agreement between the Assignor and the
Assignee in accordance with the terms and conditions contained in the Offer
Document; (ii) validly tendered Loans and Commitments will be deemed to have
been accepted by the Assignee if and when the Assignee gives written notice of
 
 
 

--------------------------------------------------------------------------------

 
 
acceptance to Agent; and (iii) it will not have any withdrawal rights with
respect to any tender of its Loans and Commitments.
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
The Assignor acknowledges and agrees that tenders of its Loans and Commitments
pursuant to the procedures described in the Offer Document constitute the
Assignor’s acceptance of the terms and conditions (including the pro ration
procedures) contained in the Offer Document and this Assignment.


The Assignee further agrees to perform, and be bound by, the provisions set
forth on Annex 2 attached hereto.  The Assignee acknowledges and agrees that the
Agent and the other Lenders party to the Credit Agreement are, and are intended
to be, third parties beneficiaries of this Assignment and are each relying on
the Assignee’s agreement to perform, and be bound by, the provisions set forth
on Annex 2 attached hereto.


The terms set forth in this Assignment are hereby agreed to:



 
ASSIGNOR
 
[NAME OF ASSIGNOR] .
 
By:
 
 
Name:
 
Title:
             
ASSIGNEE
 
[NAME OF ASSIGNEE] .
 
By:
 
 
Name:
 
Title:



 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX 1 TO EXHIBIT S


STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT


1.
Representations and Warranties.

 


 
(a)
Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim created by or through
it and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby; (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
any Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any other Loan
Document, or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document; and (c) it has read and agrees
to all of the terms and conditions (including the pro ration procedures) of the
Purchase Offer (as defined in the Offer Document) set forth in the Offer
Document.  The Assignor will, upon request, execute and deliver any additional
documents reasonably deemed by Agent or the Assignee to be necessary or
desirable to complete the sale, assignment and transfer of the Assigned
Interest.

 
 
(b)
Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby, (ii) it is an
Eligible Assignee under the Credit Agreement, and (iii) it has transmitted
same-day funds to the Agent for the account of the Assignor on the Unrestricted
Subsidiary Assignment Effective Date.

 
 
(c)
Each of Assignor and Assignee acknowledges that (i) this Assignment is in
accordance with the terms of Exhibit R to the Credit Agreement; (ii) the other
party currently may have, and later may come into possession of, information
regarding the Loan Documents or the Assignee and its Subsidiaries that is not
known to it and that may be material to a decision to enter into this Assignment
(“Excluded Information”), (iii) it has independently and without reliance on the
other party made its own analysis and determined to enter into this Assignment
and to consummate the transactions contemplated hereby notwithstanding its lack
of knowledge of the Excluded Information and (iv) the other party shall have no
liability to it, and it hereby to the extent permitted by law waives and
releases any claims it may have now or in the future against the other party
under applicable laws or otherwise, with respect to the nondisclosure of the
Excluded Information in connection with this Assignment; provided that the
Excluded Information shall not and does not affect the truth or accuracy of the
representations or warranties of such party in Sections 1(a) and 1(b) of these
Standard Terms and Conditions.  Each of Assignor and Assignee further
acknowledges that the Excluded Information may not be available to Agent or the
other Lenders.

 
2.
Payments.  From and after the Unrestricted Subsidiary Assignment Effective Date,
Agent shall make all payments of interest and other amounts in respect of the
Assigned Interest (i) for

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
amounts which have accrued prior to but excluding

 
3.
General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to conflict of laws principles thereof.

 
4.
(a)
TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO HEREBY WAIVES ITS
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN
ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS ASSIGNMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN THE PARTIES HERETO OF ANY KIND OR NATURE RELATING TO THIS ASSIGNMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.



(b)
THE PARTIES HERETO HEREBY AGREE THAT THE FEDERAL DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK AND ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN,
NEW YORK, NEW YORK, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN THEM PERTAINING DIRECTLY OR INDIRECTLY TO THIS ASSIGNMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR TO ANY MATTER ARISING HEREFROM OR
THEREFROM.  THE PARTIES HERETO EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT
TO SUCH CLAIMS OR DISPUTES.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM,
AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.



5.
No party hereto shall have any liability with respect to, and the other party
hereby waives, releases, and agrees not to sue such other party for, any claim
for any special, indirect, incidental, or consequential damages suffered or
incurred by such party in connection with, arising out of, or in any way related
to, this Assignment, or any of the transactions contemplated hereby.  Each party
hereto hereby waives, releases, and agrees not to sue the other party or any of
such other party’s affiliates, officers, directors, employees, attorneys, or
agents for punitive damages in respect of any claim in connection with, arising
out of, or in any way related to, this Assignment or any of the transactions
contemplated hereby.

 
 
 
 

--------------------------------------------------------------------------------

 
ANNEX 2 TO EXHIBIT S


COVENANTS RELATING TO ASSIGNEE


1.           The Assignee shall preserve and maintain its existence, rights,
franchises, licenses and privileges in the jurisdiction of its incorporation or
formation and qualify and remain qualified and authorized to do business in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization and where the failure to
be so authorized and qualified could reasonably be expected to have a Material
Adverse Effect.


2.           The Assignee shall comply with all Applicable Laws, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have a Material Adverse Effect.


3.           The Assignee shall protect and preserve all of its respective
material properties.


4.           The Assignee shall pay and discharge when due (a) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or upon any properties belonging to it, and (b) all lawful
claims of materialmen, mechanics, carriers, warehousemen and landlords for
labor, materials, supplies and rentals which, if unpaid, might become a Lien on
any properties of the Assignee; provided, however, that this provision shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim which is being contested in good faith by appropriate proceedings which
operate to suspend the collection thereof and for which adequate reserves have
been established on the books of the Assignee in accordance with GAAP.


5.           The Assignee, at its cost and expense and upon request of the
Agent, shall execute and deliver or cause to be executed and delivered to the
Agent such further instruments, documents and certificates, and do and cause to
be done such further acts, that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purposes of this Assignment, the Credit Agreement and the other Loan Documents.


6.           The Assignee shall provide the Agent for distribution to the other
Lenders:


(a)           Litigation.  To the extent the Assignee is aware of the same,
prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating
adversely to, or adversely affecting the Assignee or any of its properties,
assets or businesses which could reasonably be expected to have a Material
Adverse Effect, and prompt notice of the receipt of notice that any United
States income tax returns of the Assignee are being audited;


(b)           Change of Management or Financial Condition.  Prompt notice of any
change in the senior management of the Assignee and any change in the business,
assets, liabilities, financial condition, results of operations or business
prospects of the Assignee which has had or could reasonably be expected to have
a Material Adverse Effect;


(c)           Default. Prompt notice of a default of any of the terms of this
Assignment;


(d)           Judgments.  Prompt notice of any order, judgment or decree in
excess of $10,000,000 having been entered against the Assignee or any of its
properties or assets; and

 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Notice of Violations of Law.  Prompt notice if the Assignee shall
receive any notification from any Governmental Authority alleging a violation of
any Applicable Law or any inquiry which, in either case, could reasonably be
expected to have a Material Adverse Effect.


7.           For purposes of any proposed amendment, consent, waiver or other
modification to the Credit Agreement or under any other Loan Document, or any
other vote, consent, request, demand, authorization or direction under the
Credit Agreement (including, without limitation, any vote, consent, request,
demand, authorization or direction with respect to any of the matters set forth
in Section 12.6 of the Credit Agreement) or under any other Loan Document, the
Assignee shall be deemed at all times to be a Defaulting Lender (solely with
respect to the Assignee’s right to vote on matters described herein), and the
Assignee shall not have any right to participate in the administration of the
Loans, the Credit Agreement or the other Loan Documents.  The Assignee shall not
be permitted, entitled or have any rights to (x) attend or participate in any
formal or informal meetings of the other Lenders, (y) receive or participate in
any communications between or among the Agent and/or the other Lenders or (z)
receive, or rely upon, any information, whether written or oral, disseminated
during, or relating to, any such meetings or communications, or receive any
reports, analyses, opinions or other work product prepared by any consultant,
agent or attorney for the Agent or any other Lender, and the Assignee’s sole
entitlement to receive any information is limited exclusively to information
prepared by the Borrower and made available to the Agent and the other Lenders;
provided, that this paragraph 7 shall not in any way limit the Assignee’s
ability or right to receive or rely upon information that is generally available
to the public.


8.           Immediately upon the occurrence of an Event of Default or a default
of the provisions of this Annex 2, the outstanding principal amount of all
Unrestricted Subsidiary Loans shall be immediately and without further action
extinguished and retired (an “Unrestricted Subsidiary Loan Retirement”) and the
Assignee shall thereafter not have any further rights as a Lender under the Loan
Documents with respect to any Unrestricted Subsidiary Loans that are the subject
of an Unrestricted Subsidiary Loan Retirement (the “Retired Loans”), subject to
the following:


(a)           all Commitments and Letter of Credit Liabilities associated with
Retired Loans and all obligations of the Assignee in connection with such
Retired Loans shall remain in full force and effect after an Unrestricted
Subsidiary Loan Retirement; provided, that no subsequent funding made by the
Assignee pursuant to such Commitments and Letter of Credit Liabilities shall be
deemed to be a Loan for the purposes of this Agreement and any such subsequent
funding and/or Obligation relating to such funding shall instead be deemed to be
immediately extinguished and retired;


(b)           from and after the date of any Unrestricted Subsidiary Loan
Retirement and subject to the terms of paragraph 7 above, solely for purposes of
calculating all Commitments, Letter of Credit Liabilities and Commitment
Percentages of the Assignee and the other Lenders only, and for purposes of
calculating the allocation of any prepayments of Revolving Loans, the principal
amount of all Retired Loans shall be deemed to be outstanding; and


(c)           no Unrestricted Subsidiary Loan Retirement shall increase,
decrease or otherwise affect the Commitment Percentage or participation interest
in any Letter of Credit or any Swingline Loan of the Assignee or any other
Lender as they exist immediately prior to the applicable Unrestricted Subsidiary
Loan Retirement (with respect to the Assignee and each other Lender, its
“Retirement Date Commitment Percentage”) and, from and after the date of any
Unrestricted Subsidiary Loan Retirement, (i) the Commitment Percentage of the
Assignee shall equal the Retirement Date Commitment Percentage of the
Unrestricted Subsidiary on the date immediately prior to the applicable
Unrestricted Subsidiary Loan Retirement and (ii) the
 
 
 

--------------------------------------------------------------------------------

 
 
aggregate Commitment Percentage of the other Lenders shall equal the aggregate
Retirement Date Commitment Percentage of such other Lenders on the date
immediately prior to the applicable Unrestricted Subsidiary Loan Retirement.


9.           All Unrestricted Subsidiary Loans shall immediately and
automatically become fully and completely junior and subordinate in both payment
and priority to the Loans or portions thereof and all other Obligations held by
the other Lenders.  The Assignee shall not receive, and neither the Borrower nor
any other Loan Party shall make, any payment in cash or otherwise (including
principal, interest and fees) on account of any Unrestricted Subsidiary Loan
until all outstanding Loans and Obligations owed to Agent and the other Lenders
have been repaid in full and all Commitments (other than the Commitment of the
Assignee), and the Credit Agreement (other than with respect to the Assignee),
have all been terminated in accordance with the terms of the Credit Agreement,
and any payments received by the Unrestricted Subsidiary in contravention of the
foregoing shall be held in trust for the Agent and the Lenders and delivered to
the Agent promptly upon receipt; provided, however, that the Borrower may, from
time to time, make Deemed Repayments on Unrestricted Subsidiary Loans, as
defined in and in accordance with paragraph 12 below.  The Unrestricted
Subsidiary waives any rights to a pro-rata share or any other share of any
payment of any amount under the Credit Agreement or any other Loan Document to
which it may otherwise be entitled and further waives any rights it may have
under Sections 3.2 and 3.3 of the Credit Agreement.


10.           All Revolving Loans shall be made pursuant to Section 2.1 of the
Credit Agreement; provided, however, subject to paragraph 11 below, (1) all
fundings of Revolving Loans by Lenders under the Credit Agreement after the date
of the First Amendment shall be net of the pro rata share of such Revolving
Loans that is required to be funded by the Assignee and (2) the Assignee shall
be permitted to fund such pro rata share of each Revolving Loan directly to the
Borrower.  The Assignee shall not have the right to make or offer to make any
Bid Rate Loans.


11.           (a) Prior to or simultaneously with the Borrower delivering any
Notice of Swingline Borrowing under Section 2.3 of the Credit Agreement or the
issuance of a Letter of Credit requested by the Borrower under Section 2.4 of
the Credit Agreement, in each case subsequent to the Assignee acquiring an
Unrestricted Subsidiary Loan, and (b) with respect to any Swingline Loan and/or
any Letter of Credit outstanding on or prior to the date the Assignee acquires
an Unrestricted Subsidiary Loan, the Assignee shall deposit with Agent all
amounts that the Assignee may be required to fund as a Lender under such
Sections as determined by the Agent in its reasonable discretion.  On the date
that any Swingline Loan is funded, or if a drawing pursuant to any Letter of
Credit occurs, as applicable, the Agent is authorized to use the monies
deposited pursuant to this paragraph 11 to fund the Assignee’s share of such
Swingline Loan or drawing, or to make payment to the Agent in accordance with
Section 2.4 of the Credit Agreement, as applicable and on such date the Assignee
shall be deemed to have made Revolving Loans to the Borrower in an amount equal
to the amount applied by the Agent pursuant to this sentence.  Notwithstanding
anything to the contrary contained in any Loan Document, Lenders other than the
Assignee shall not in any event be liable in any way for the Assignee’s failure
to fund amounts that it is required to fund as a Lender under the Loan
Documents.  To the extent that any interest or other amounts shall accrue on the
amounts deposited pursuant to the first sentence of this paragraph 11, they
shall accrue for the benefit of and shall be paid to the Unrestricted
Subsidiary.  Assignee shall pay to the Agent from time to time such fees as the
Agent normally charges for similar services in connection with the Agent's
administration of the account into which such amounts are deposited.
 
12.           Any payment or repayment of the principal of Revolving Loans
(including any deemed repayments made to the Assignee) made by the Borrower
shall be applied in accordance with Section 3.2 of the Credit Agreement.  In
calculating the application of such payments and taking into account the
agreement of the Assignee to subordinate its receipt of payments on the
Unrestricted Subsidiary Loans,
 
 
 

--------------------------------------------------------------------------------

 
 
the aggregate amount of any payment or repayment of the principal amount of
Revolving Loans made by the Borrower shall consist of (x) a cash component equal
to the full amount paid by the Borrower to be distributed to the Lenders (other
than the Assignee) on account of their respective Revolving Loans (the “Cash
Repayment”) and (y) a deemed payment or repayment of principal of the Revolving
Loans (each, a “Deemed Repayment”) held by the Assignee.  The Assignee further
agrees that it shall not exercise any right of set-off or recoupment it may have
under the Credit Agreement or under Applicable Law.
 
Each Deemed Repayment shall be in an amount equal to (A) the applicable Cash
Repayment, multiplied by (B) an amount equal to (1) the Assignee's Commitment
Percentage divided by (2) the aggregate Commitment Percentage of the other
Lenders.  Notwithstanding anything to the contrary set forth above, if
immediately prior to giving effect to any such payment or prepayment in respect
of any Revolving Loans, the outstanding principal amount of Revolving Loans of
the Lenders shall not be held by the Lenders (including the Assignee) pro rata
in accordance with their Commitments in effect at the time such Revolving Loans
were made, then such payment or repayment shall be applied to the Revolving
Loans of the Lenders (other than the Assignee) in such manner as shall result,
as nearly as practicable, in the outstanding principal amounts of the Revolving
Loans being held by such Lenders pro rata in accordance with their respective
Commitments; provided, however, the Assignee shall only receive Deemed
Repayments and shall not receive any payments in cash until all amounts owing to
the other Lenders have been paid in full and their Commitments have been
terminated in accordance with the terms of the Credit Agreement.




13.           The Assignee shall not purchase any portion of any Loan or
Commitment from a Lender unless (1) the Unrestricted Subsidiary shall have
complied with the purchase procedures described on Exhibit R attached to the
Credit Agreement and (2) no Event of Default or any default (following the
expiration of any applicable notice and cure period) of any of the covenants and
agreements set forth in this Annex 2 then exists or would result from the
consummation of any such purchase.  The Assignee shall not acquire any
participations in any Loan or Commitment pursuant to Section 12.5(d) of the
Credit Agreement.


14.           Upon the occurrence of any of the events described in Sections
10.1(f) or 10.1(g) of the Credit Agreement (each such event a “Proceeding”), (1)
the Assignee shall not have any enforcement rights relating to any Unrestricted
Subsidiary Loan, (2) the Assignee shall be treated as a separate class of
creditors for all purposes under, and during the course of, such Proceeding,
subordinate to and separate and apart from Agent and the other Lenders and (3)
the Assignee shall not vote on any proposed plan of reorganization in any
Proceeding and shall not oppose any sale or disposition of any assets of the
Borrower that is supported by the Requisite Lenders and shall not support any
sale of disposition of any assets of the Borrower that is opposed by the
Requisite Lenders, and the Assignee shall be deemed to have either consented or
withheld consent in accordance with this clause (3) under Section 363 of the
Bankruptcy Code of 1978, as amended.


15.           The Assignee shall not sell, assign or otherwise transfer (whether
by participation or otherwise) any portion of any Unrestricted Subsidiary Loans
held by it, or any interest therein.


16.           No Unrestricted Subsidiary Loan shall accrue interest.


17.           The Unrestricted Subsidiary shall not be entitled to any
compensation or any other payments pursuant to Sections 3.12, 4.1, 4.4 or 12.9
of the Credit Agreement.


18.           The Assignee shall not:


 
 

--------------------------------------------------------------------------------

 
 
 
(a)           incur, assume, or otherwise become obligated in respect of any
Indebtedness;


(b)           create, assume, or incur any Lien upon any of its properties,
assets, income or profits of any character whether now owned or hereafter
acquired;


(c)           directly or indirectly, acquire, make or purchase any Investment,
or own or acquire any property or asset other than the Unrestricted Subsidiary
Loans; or


(d)           enter into any transaction of merger or consolidation, liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution) or convey,
sell, lease, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or substantially all of its business or assets.


The Unrestricted Subsidiary shall not be deemed to be in default for failing to
perform any term or covenant set forth in this Annex 2 (except for the terms and
covenants set forth in paragraphs 13, 15 and 18 above, the failure with which to
comply shall be deemed to be an immediate default for purposes of this Annex 2)
unless and until the Unrestricted Subsidiary shall continue such failure for a
period of 30 days after the earlier of (x) the date upon which a Responsible
Officer of the Unrestricted Subsidiary obtains knowledge of such failure or (y)
the date upon which the Unrestricted Subsidiary has received written notice of
such failure from the Agent.


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT T


NOTICE OF AN OFFER TO PURCHASE


Offer to Purchase for Cash the Outstanding Loans and Commitments listed below in
the Maximum Offer Amount specified below at a Purchase Price Not Greater than
the Maximum Purchase Price specified below Nor Less than the Minimum Purchase
Price specified below


Outstanding Loans and Commitments
Maximum Offer Amount
Maximum Purchase Price (per $1,000 principal face amount)
Minimum Purchase
Price (per $1,000 principal face amount)
 
$[______]
$[______]
$[______]





The offer to purchase (as set forth herein, the “Purchase Offer”) Loans and
Commitments (each as defined in the Credit Agreement (as defined herein)) will
expire at [TIME], New York City time, on [DATE] (the “Expiration
Time”).  Lenders (as defined in the Credit Agreement) owning Loans and
Commitments seeking to accept the Purchase Offer must send in via facsimile or
email to the attention of [_________] an offer in the form of Annex A hereto
(the “Sale Offer”) and a validly executed Assignment and Assumption Agreement in
the form of Annex B hereto, in each case prior to the Expiration Time.


Subject to the terms and conditions in this Notice of an Offer to Purchase, the
Outline of Auction Mechanics attached hereto (the “Auction Mechanics”) and the
related documents (collectively, the “Offer Documents”), [INSERT NAME OF
UNRESTRICTED SUBSIDIARY] (“we”, “us” or “Purchaser”) is offering to purchase for
cash $[____] (such amount, the “Maximum Offer Amount”) in aggregate principal
face amount of Loans and Commitments outstanding under the Credit Agreement at a
purchase price not greater than $[___] (such amount, the “Maximum Purchase
Price”) nor less than $[___] (such amount, the “Minimum Purchase Price”) per
$1,000 principal face amount at a price determined by the “Modified Dutch
Auction” procedures described below.  The Purchaser may increase the Maximum
Offer Amount at any time, and from time to time, prior to the fifth Business Day
after Agent has initially determined the Clearing Price (as defined below).  If
the Purchaser so elects, Agent, in consultation with the Purchaser, shall
re-determine the Clearing Price based on such increased Maximum Offer Amount.


Under the “Modified Dutch Auction” procedures we are using, Agent (defined
below) in consultation with us will select the lowest purchase price (the
“Clearing Price”) that will allow us to purchase the Maximum Offer Amount (or
such lesser amount of Loans and Commitments for which we have received the
aggregate Sale Offers), at prices not greater than the Maximum Purchase Price
nor less than the Minimum Purchase Price per $1,000 principal face amount.
First, to the extent the Purchaser elects to purchase Loans and Commitments, the
principal amount of all validly tendered Loans and Commitments for which Sale
Offers are received at a price lower than the Clearing Price will be purchased
at the purchase price specified by such participating Lender, and such tendered
principal amounts will not be subject to pro ration, and thereafter, the
principal amount of all Loans and Commitments tendered at the Clearing Price
will be acquired at such Clearing Price, subject to the pro ration procedures
set forth below.  We will not purchase any principal amount of Loans and
Commitments validly tendered at a price above the Clearing Price.  In the event
that the aggregate principal amount of Loans and Commitments for which validly
executed Sale Offers and Assignment and Assumption Agreements are received
(prior to the Expiration Time) exceeds the Maximum Offer Amount and the
Purchaser elects to purchase Loans and Commitments pursuant to the Purchase
Offer, the Purchaser will purchase the principal amount of all Loans and
Commitments tendered by the Lenders
 
 
 

--------------------------------------------------------------------------------

 
 
below the Clearing Price first, and then to the extent of the remaining amounts
under the Maximum Offer Amount, the Purchaser will purchase the principal amount
of all Loans and Commitments tendered by the Lenders at the Clearing Price
ratably based on the respective principal amounts of such tendered Loans and
Commitments.


Note that not all of the principal amount of Loans and Commitments accepted for
purchase in the Purchase Offer will be purchased at the Clearing Price.  If a
participating Lender specifies an offer price for the principal amount of a Loan
and Commitments that is less than the Clearing Price, such Lender will first
receive for such principal amount the purchase price specified by such
participating Lender and such tendered principal amount will not be subject to
proration.  Only the principal amount of Loans and Commitments tendered at the
Clearing Price will be subject to proration.


We intend to disseminate announcements in respect of any amendment, cancellation
or termination of the Purchase Offer or extension of the Expiration Time or any
other relevant matter to you through Wachovia Bank, National Association, in its
capacity as administrative agent (“Agent”) under that certain Amended and
Restated Credit Agreement dated as of June 28, 2007 (as amended, amended and
restated, modified or supplemented from time to time, the “Credit Agreement”;
all capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Credit Agreement).  Neither Agent nor any of its
affiliates assumes any responsibility for the accuracy or completeness of the
information concerning us or our affiliates contained in the Offer Documents or
for any failure by us to disclose events that may have occurred and may affect
the significance or accuracy of such information.


NONE OF THE PURCHASER AND AGENT OR ANY OF THEIR RESPECTIVE AFFILIATES MAKES ANY
RECOMMENDATION PURSUANT TO THE OFFER DOCUMENTS AS TO WHETHER OR NOT LENDERS
SHOULD SELL THEIR LOANS TO THE PURCHASER PURSUANT TO THE OFFER DOCUMENTS. EACH
LENDER SHOULD MAKE ITS OWN DECISION AS TO WHETHER TO SELL ANY OF ITS LOANS AND
IF SO, THE PRINCIPAL AMOUNT OF, AND WITH RESPECT TO SALES, THE PRICE TO BE
SOUGHT FOR, SUCH LOANS. IN ADDITION, EACH LENDER SHOULD CONSULT ITS OWN
ATTORNEY, BUSINESS ADVISOR OR TAX ADVISOR AS TO LEGAL, BUSINESS, TAX AND RELATED
MATTERS CONCERNING THIS PURCHASE OFFER AND THE OFFER DOCUMENTS.


All deliveries, correspondence and requests for additional copies of
documentation may be directed to Agent at the address and telephone numbers set
forth below.


Agent:
Wachovia Bank, National Association
301 S. College Street, NC0737
Charlotte, NC 28288-0608
Attention: Rex E. Rudy
Telephone No.: (704) 383-6506
Fax No.: (704) 383-6228
Email: rex.rudy@wachovia.com


Please contact Agent if you have any questions about this Purchase Offer or the
Offer Documents.
[DATE]


 
 

--------------------------------------------------------------------------------

 
 
OUTLINE OF AUCTION MECHANICS
 
 
The Offer Documents contain important information that should be read carefully
before any decision is made with respect to the Purchase Offer. None of the
Purchaser, its Board of Directors, Agent or any of their respective affiliates
makes any recommendation as to whether Lenders should participate in the
Purchase Offer. Lenders must make their own decisions as to whether to
participate in the Purchase Offer. Capitalized terms not otherwise defined in
this Outline of Auction Mechanics have the meanings assigned to them in the
Notice of an Offer to Purchase. The terms of this outline may be updated,
supplemented or modified with the consent of the Purchaser and the Agent;
provided that the Agent reserves the right to consult with the Lenders with
respect to any such updates, supplements or modifications.


The Purchaser
[INSERT NAME OF UNRESTRICTED SUBSIDIARY] (the “Purchaser”).
 
Loans and Commitments
All Loans and Commitments outstanding under the Credit Agreement.
 
The Purchase Offer
The Purchaser is offering to purchase for cash, on the terms and subject to the
conditions set forth below and in the Offer Documents, any and all of the Loans
and Commitments from Lenders (as set forth herein, the “Purchase Offer”).
 
The Purchase Offer is not conditioned on any minimum aggregate principal amount
of Loans and Commitments being offered by Lenders for sale (other than the
Minimum Assignment Amount (as defined herein)).  If the Purchaser elects to
purchase Loans and Commitments pursuant to the Purchase Offer and less than the
aggregate principal amount of Loans and Commitments that the Purchaser is
seeking to purchase are offered for sale by Participating Lenders (defined
below), the principal amount of all Loans and Commitments validly tendered at or
below the Clearing Price will be accepted and the applicable price up to the
Clearing Price will be
paid to such tendering Lenders.
 
In the event that the aggregate principal amount of Loans and Commitments for
which validly tendered Sale Offers are made exceeds the Maximum Offer Amount and
the Purchaser elects to purchase Loans and Commitments pursuant to the Purchase
Offer, the Purchaser will purchase the principal amount of all Loans and
Commitments tendered by the Lenders below the Clearing Price first, and then to
the extent of the remaining amounts under the Maximum Offer Amount, the
Purchaser will purchase the principal amount of all Loans and Commitments
tendered by the Lenders at the Clearing Price ratably based on the respective
principal amounts of such tendered Loans and Commitments.  Agent (in
consultation with the Purchaser) will determine the final pro ration factor as
soon as practicable after the Expiration Time and will announce such pro ration
factor to the Lenders that have submitted a Sale Offer (collectively, the
“Participating Lenders”) via Syndtrak or other electronic workplace or internet
site (e.g., Intralinks). Such determination of the final pro ration factor will
be final and binding on the Participating Lenders.
 

Maximum Offer Amount
The Maximum Offer Amount is $[______]. The Purchaser may elect to

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
increase the Maximum Offer Amount at any time, and from time to time, prior to
the fifth Business Day after Agent has initially determined the Clearing Price
(as defined below).  If the Purchaser so elects, Agent, in consultation with the
Purchaser, shall redetermine the Clearing Price based on such increased Maximum
Offer Amount.
 
Purchase Price
The Purchaser is conducting the Purchase Offer through a procedure commonly
called a “Modified Dutch Auction”. This procedure allows the tendering Lender to
select the price, within an applicable price range specified by the Purchaser,
at which such Lender is willing to sell the principal amount of its Loans and
Commitments.
 
The Purchaser is offering to purchase Loans and Commitments for cash at a price
not greater than $[______] nor less than $[_____] per $1,000 principal face
amount. The Agent in consultation with the Purchaser will select the lowest
purchase price, which is referred to herein as the “Clearing Price”, that will
allow the Purchaser to purchase the Maximum Offer Amount (or such lesser amount
of Loans and Commitments for which the Purchaser received the aggregate Sale
Offers). To the extent the Purchase Offer is not cancelled, withdrawn or
terminated by the Purchaser, first, the principal amount of all Loans and
Commitments for which Sale Offers are validly received at a price lower than the
Clearing Price will be purchased at the purchase price specified by such
participating Lender, and such tendered principal amount will not be subject to
pro ration, and thereafter, the principal amount of all Loans and Commitments
tendered at the Clearing Price will be acquired at such Clearing Price, subject
to pro ration procedures set forth above. The Purchaser will not purchase any
principal amount of Loans and Commitments tendered at a price above the Clearing
Price.
 
In the event no Lenders have validly tendered any Loans and Commitments
following the Purchase Offer or as otherwise agreed to by Agent, the Purchaser
reserves the right at any time prior to the Expiration Time (as may be extended
by the Purchaser by three business days) to amend the Purchase Offer to increase
the Maximum Offer Amount or the Maximum Purchase Price for all Lenders.
 
Setting the Purchase
Price
In order to select the purchase price at which a Lender wishes to sell its Loans
and Commitments, each Lender must indicate in its (i) offer in the form of Annex
A (“Sale Offer”) and (ii) Section 7 of the Assignment Agreement (form of such
agreement attached hereto as Annex B), in each case the price within the
specified range (in multiples of $5 per $1,000 principal amount) at which such
Lender wishes to offer the principal face amount of its Loans and Commitments
for sale to the Purchaser (the “Offer Price”) and the principal amount offered
at face value (the “Offered Amount”). A Lender may not submit more than one Sale
Offer, and may not specify more than three Offer Prices (and corresponding
Offered Amount) in such Sale Offer; provided, however, if a Lender specifies
more than one Offer Price and Offered Amount, the sum shall not exceed the
principal face amount of Loans and Commitments held by it. If more than one
Offer Price (and corresponding Offered Amount) is

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
specified, each Offer Price (and corresponding Offered Amount) may be accepted
by the Purchaser to the extent such Offer Price is at or below the Clearing
Price (subject to the pro ration procedures set forth above).
 
In the event any changes are required to the executed Assignment and Assumption
Agreement, Agent shall notify the applicable Participating Lender of such
required changes and shall request an acknowledgment by such Participating
Lender, which acknowledgement shall be provided by such Participating Lender no
later than two business days of receipt thereof.
 
Each Sale Offer shall be in an aggregate amount of not less than $500,000, or
such lesser amount (x) as may be agreed to by the Purchaser and Agent, (y) as
shall constitute the aggregate amount of the Loans and Commitments of the
Participating Lender or (z) as shall constitute the aggregate pro rata share of
the Loans and Commitments of the Participating Lender in the event of pro ration
as contemplated herein (the “Minimum Assignment Amount”).

Expiration Time
[TIME], New York City time on [DATE]
 
Effective Date
The effective date for the Purchase Offer shall be the date recorded by Agent in
the Register (as defined in the Credit Agreement) in accordance with the Credit
Agreement (the “Unrestricted Subsidiary Assignment Effective Date”).
 
Conditions to the
Purchase Offer;
Termination of Offer by
Purchaser
Delivery, to Agent prior to the Expiration Time, of a validly executed (i)
Assignment and Assumption Agreement and (ii) Sale Offer; provided that the
Purchaser shall not be required to accept for payment, purchase or pay for any
principal amount of Loans and Commitments that are the subject of validly
executed and delivered Assignment and Assumption Agreements and Sale Offers, and
may terminate any or all of the Purchase Offer and treat all executed and
delivered Assignment and Assumption Agreements as null and void and without any
legal effect.
 
Withdrawal Rights
The Lenders shall have no withdrawal rights pursuant to the Offer Documents.
 
Acceptance and Payment of Loans and Commitments
Upon the terms and subject to the conditions set forth in the Offer Documents,
the Purchaser will purchase, by accepting for payment, an aggregate principal
amount of Loans and Commitments up to the Maximum Offer Amount that are the
subject of validly executed and delivered (x) Assignment and Assumption
Agreements and (y) Sale Offers.  Agent will disseminate to the Participating
Lenders announcements in connection with the Purchaser’s acceptance for payment
of Loans and Commitments, notice of the Clearing Price and any other relevant
notices or information through Syndtrak or other electronic workplace or
internet site (e.g., Intralinks).  The Purchaser will make payment of the
purchase price for Loans and Commitments accepted for payment pursuant to the
Offer Documents by transmitting to the Agent for distribution to the
Participating Lenders such payments in same-day funds on the Unrestricted
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Subsidiary Assignment Effective Date.
 
Miscellaneous
All questions as to the form of documents and validity and eligibility
(including time of receipt) of Loans and Commitments that are the subject of a
Sale Offer will be determined by the Purchaser and Agent and their determination
will be final and binding. The Purchaser’s and Agent’s interpretation of the
terms and conditions of the Purchase Offer will be final and binding.

 
 
 
 

--------------------------------------------------------------------------------

 


ANNEX A to EXHIBIT T


[FORM OF SALE OFFER]


Wachovia Bank, National Association, as Agent
301 S. College Street, NC0737
Charlotte, NC 28288-0608
Attention: Rex E. Rudy
Fax No.: (704) 383-6228
Email: rex.rudy@wachovia.com


Re: Offer to Purchase Loans and Commitments under the SL Green Credit Agreement
announced on Syndtrak on [DATE]




Ladies and Gentlemen:


Reference is made to (i) the Amended and Restated Credit Agreement dated as of
June 28, 2007 (as amended, amended and restated, modified or supplemented from
time to time, the “Credit Agreement”), among SL Green Operating Partnership,
L.P., SL Green Realty Corp., the Lenders party thereto (“Lenders”) and Wachovia
Bank, National Association (“Wachovia Bank”), as Administrative Agent (in such
capacity, the “Agent”), and (ii) the Notice of an Offer to Purchase delivered by
[_______] (“Purchaser”) announced on Syndtrak or other electronic workplace or
internet site (e.g., Intralinks) on [DATE].


The undersigned Lender of the Loans and Commitments (as defined in the Credit
Agreement) hereby attaches its validly executed Assignment Agreement hereto as
Annex 1 and gives its irrevocable notice to Agent that it desires to sell the
principal amount of Loans and Commitments held by such Lender to the Purchaser
in accordance with Exhibit R to the Credit Agreement at the sale prices
specified below next to such principal amount:




Principal Face Amount of Loans and Commitments Offered for Sale
Purchase Price per $1,000 principal amount of Initial Loans and Commitments
(expressed as a discount to par)
   




 
Very truly yours,
   
[Name of Lender]
   
By:
   
Title:
 

 
 
 
 

--------------------------------------------------------------------------------

 

 
Annex 1 to Sale Offer


EXECUTED ASSIGNMENT AND ASSUMPTION AGREEMENT
 
 
 
 

--------------------------------------------------------------------------------

 


ANNEX B to EXHIBIT T


[FORM OF ASSIGNMENT AGREEMENT]
[See Exhibit S to Credit Agreement]







--------------------------------------------------------------------------------



